Watson, Judge:
These suits have been submitted for decision on the following agreement between counsel for the respective parties:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the respective parties hereto, as to merchandise covered by the protests enumerated in the annexed Schedule which is incorporated herein:
1. _ That the merchandise represented by the items marked “A” and initialed JP by James T. Pierson on the invoices accompanying the entries covered by the protests enumerated in the attached Schedule,assessed with duty at 14% ad valorem under Item 790.70 of the Tariff Schedules of the United States and claimed properly dutiable at only 10% ad valorem under Item 799.00 of said Schedules, consists of manikins, imported and entered before December 7, 1965, which are not wigs, toupees, chignons, or similar articles, are not provided for elsewhere in said Schedules, and which are not similar in use to any article enumerated in any provision of the Schedules as chargeable with duty.
*42. That these protests may be deemed submitted on this stipulation and the record thus made.
Accepting this stipulation as a statement of fact, we hold the merchandise, marked with the letter “A” and initialed JP by James T. Pierson, Commodity Specialist, on the invoices accompanying the entries covered by the involved protests, properly dutiable under item 799.00 of the Tariff Schedules of the United States at the rate of 10 per centum ad valorem as articles, not provided for elsewhere in said schedules, and not similar in use to any article enumerated in any provision of the schedules as chargeable with duty, as claimed.
To the extent indicated, the protests are sustained. In all other respects and as to all other merchandise, all the claims are overruled.
Judgment will issue accordingly.